Exhibit 10.2

 
FORM OF RESTRICTED STOCK AGREEMENT
UNDER THE
AMENDED AND RESTATED CENTURYLINK 2005 MANAGEMENT INCENTIVE COMPENSATION PLAN
(2010 Grants to Section 16 Officers and HR Director)
 
This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of March
8, 2010, by and between CenturyTel, Inc. (“CenturyLink”) and _____ (“Award
Recipient”).
 
WHEREAS, CenturyLink maintains the Amended and Restated 2005 Management
Incentive Compensation Plan (the “Plan”) under which the Compensation Committee,
or a duly authorized subcommittee thereof (the “Committee”), of the Board of
Directors of CenturyLink (the “Board”) may, directly or indirectly, among other
things, grant restricted shares of CenturyLink’s common stock, $1.00 par value
per share (the “Common Stock”), to key employees of CenturyLink or its
subsidiaries (collectively, the “Company”), subject to such terms, conditions,
or restrictions as it may deem appropriate; and
 
WHEREAS, pursuant to the Plan, the Committee has awarded to the Award Recipient
restricted shares of Common Stock on the terms and conditions specified below;
 
NOW, THEREFORE, the parties agree as follows:
1.
 
AWARD OF SHARES
 
1.1           Upon the terms and conditions of the Plan and this Agreement,
CenturyLink as of the date of this Agreement (the “Grant Date”) hereby awards to
the Award Recipient a total of ____ restricted shares of Common Stock (the
“Restricted Stock”) that vest, subject to Sections 2, 3 and 4 hereof, in
installments as described in this Section 1.
 
1.2           Of the total number of shares of Restricted Stock, _____ shares
(the “Time-Vested Shares”) shall vest one-third per year on each of the
following dates:
 
Scheduled Vesting Date
Number of Shares
March 15, 2011
 
March 15, 2012
 
March 15, 2013
     

1.3           The remaining ______ shares of Restricted Stock (the
“Performance-Vested Shares”) shall vest as follows.
 
(a)           One-half of the Performance-Vested Shares (or ____ shares) shall
vest on March 15, 2012 based on the two-year total shareholder return of
CenturyLink for 2010 and 2011 ranked in terms of a percentile in relation to the
total shareholder return of the companies comprising the S&P 500 Index for the
same two-year period.
 
(b)           The other half of the Performance-Vested Shares (or ____ shares)
shall vest on March 15, 2013 based on the three-year total shareholder return of
CenturyLink for 2010, 2011 and 2012 ranked in terms of a percentile in relation
to the total shareholder return of companies comprising the S&P 500 Index for
the same three-year period.
 
(c)           Total shareholder return shall be calculated to include
reinvestment of any and all dividends.
 
1.4           The number of Performance-Vested Shares granted in Section 1.3
represents the target award.  The Award Recipient may receive a greater or
lesser number of shares of Common Stock than those allocated in Section 1.3(a)
or 1.3(b) for that performance period, depending on the Company’s total
shareholder return ranked in terms of a percentile in relation to that of the
S&P 500 companies, which shall be determined as follows:
 
 
                  Performance Level
 
Company’s
Percentile Rank
 
Payout as % of
Target Award
                  Maximum
 
≥75th percentile
 
200%
                  Target
 
50th percentile
 
100%
                  Threshold
 
25th percentile
 
50%
                  Below Threshold
 
<25th percentile
 
0%



 
The number of shares paid out shall be prorated if the Company’s rank is between
(i) the threshold and the target performance levels or (ii) the target and the
maximum performance levels.
 
1.5           Subject to Section 2, any Performance-Vested Shares that do not
vest in accordance with Section 1 shall be immediately forfeited.
 
1.6           The difference between the number of Performance-Vested Shares
granted to the Award Recipient under Section 1.3 and the maximum number of
shares the Award Recipient may earn under Section 1.4 is referred to herein as
the “Additional Shares.”  Any contingent right of the Award Recipient under
Section 1.4 to receive Additional Shares shall be treated as restricted stock
units under the terms of the Plan.  Any Additional Shares subsequently vested
and earned as a result of CenturyLink’s performance exceeding the target
performance level shall be issued on March 15, 2012 or March 15, 2013 following
the applicable performance period described in Section 1.3.
 
2.
AWARD RESTRICTIONS ON
RESTRICTED STOCK
 
2.1           In addition to the conditions and restrictions provided in the
Plan, neither the shares of Restricted Stock nor the right to vote the
Restricted Stock, to receive dividends thereon or to enjoy any other rights or
interests thereunder or hereunder may be sold, assigned, donated, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered prior to
vesting.  Subject to the restrictions on transfer provided in this Section 2.1,
the Award Recipient shall be entitled to all rights of a shareholder of
CenturyLink with respect to the Restricted Stock, including the right to vote
the shares and, for Time-Vested Shares, the right to receive all dividends and
other distributions declared thereon.  All dividends and other distributions
relating to any Performance-Vested Shares and all dividend equivalents on the
Additional Shares will accrue when declared and be paid to the Award Recipient
only upon the vesting of the related Performance-Vested Shares or Additional
Shares.
 
2.2           If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, all of the shares of
Restricted Stock shall vest and all restrictions set forth in Section 2.1 shall
lapse on the earlier of:
 
(a)           the date on which the employment of the Award Recipient terminates
as a result of (i) death or (ii) disability within the meaning of Section
22(e)(3) of the Internal Revenue Code; or
 
(b)           unless the Committee otherwise determines in its sole discretion,
the occurrence of a Change of Control of CenturyLink, as described in the Plan.
 
Notwithstanding the foregoing, any use of discretion by the Committee under
Section 2.2(b) must be uniform with respect to the Award Recipient and all other
similarly-situated key employees who received a comparable grant of Restricted
Stock on the Grant Date.
 
2.3           If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award
Recipient’s employment terminates because of retirement on or after attaining
the age of 55 with at least ten years of prior service with the Company but
prior to the Award Recipient attaining age 65, then:
 
(a)           the Award Recipient (i) shall retain a reduced pro rata number of
Performance-Vested Shares determined by multiplying the number of
Performance-Vested Shares subject to each performance period by a fraction, the
numerator of which is the number of full months between the beginning of the
performance period and the date of termination and the denominator of which is
the number of months in that performance period, provided that the issuance of
such shares shall nonetheless remain subject to all other terms and conditions
of Section 1, including the payment dates described therein and the eligibility
to vest in Additional Shares, and (ii) shall forfeit all other
Performance-Vested Shares granted under this Agreement as of the date of
termination; and
 
(b)           provided the Committee has specifically approved such action, all
Time-Vested Shares shall vest immediately and all restrictions set forth in
Section 2.1 shall lapse.
 
2.4           If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award
Recipient’s employment terminates because of retirement on or after age 65, then
(a) for any Performance-Vested Shares, the Award Recipient shall retain all such
shares, provided that the issuance of such shares shall nonetheless remain
subject to the terms and conditions of Section 1, including the payment dates
described therein and eligibility to vest in Additional Shares; and (b) provided
the Committee has specifically approved such action, all Time-Vested Shares
shall vest immediately and all restrictions set forth in Section 2.1 shall
lapse.
 
2.5           The Committee may specifically approve the acceleration of vesting
of, and lapse of restrictions on, any unvested Time-Vested Shares upon the
Company’s termination of the Award Recipient’s employment.
 
2.6           Prior to the vesting of Performance-Vested Shares under Sections
1.3 and 1.4, the Committee shall (i) ascertain CenturyLink’s performance in the
manner described therein and (ii) certify in writing, by resolution or
otherwise, the number of shares that shall vest, including any Additional Shares
earned as a result of the application of the applicable performance
conditions.  If the Award Recipient is subject to the deduction limitation
provided in Section 162(m) of the Code, notwithstanding any terms of the Plan,
the Committee shall not (a) increase the number of shares awarded to the Award
Recipient to an amount that is higher than the number payable under the formula
set forth in Section 1.4, (b) waive any of the performance requirements provided
in Sections 1.3 and 1.4, or (c) accelerate the vesting of the Performance-Vested
Shares.
 
3.
TERMINATION OF EMPLOYMENT
 
All unvested Restricted Stock shall automatically terminate and be forfeited if
the employment of the Award Recipient terminates for any reason, unless and to
the extent otherwise provided in Section 2.
 
4.
FORFEITURE OF AWARD
 
4.1           If, at any time during the Award Recipient’s employment by the
Company or within 18 months after termination of employment, the Award Recipient
engages in any activity in competition with any activity of the Company, or
inimical, contrary or harmful to the interests of the Company, including but not
limited to: (a) conduct relating to the Award Recipient’s employment for which
either criminal or civil penalties against the Award Recipient may be sought,
(b) conduct or activity that results in termination of the Award Recipient’s
employment for cause, (c) violation of the Company’s policies, including,
without limitation, the Company’s insider trading, ethics and compliance
policies and programs, (d) participating in the public reporting of any
financial or operating result that was impacted by the participant’s knowing or
intentional fraudulent or illegal conduct; (e) accepting employment with,
acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director or agent of, directly or indirectly soliciting or
recruiting any employee of the Company who was employed at any time during the
Award Recipient’s tenure with the Company, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business (a “competitor”), except for (A) any isolated, sporadic
accommodation or assistance provided to a competitor, at its request, by the
Award Recipient during the Award Recipient’s tenure with the Company, but only
if provided in the good faith and reasonable belief that such action would
benefit the Company by promoting good business relations with the competitor and
would not harm the Company’s interests in any substantial manner or (B) any
other service or assistance that is provided at the request or with the written
permission of the Company, (f) disclosing or misusing any confidential
information or material concerning the Company, (g) engaging in, promoting,
assisting or otherwise participating in a hostile takeover attempt of the
Company or any other transaction or proxy contest that could reasonably be
expected to result in a Change of Control (as defined in the Plan) not approved
by the CenturyLink Board of Directors or (h) making any statement or disclosing
any information to any customers, suppliers, lessors, lessees, licensors,
licensees, regulators, employees or others with whom the Company engages in
business that is defamatory or derogatory with respect to the business,
operations, technology, management, or other employees of the Company, or taking
any other action that could reasonably be expected to injure the Company in its
business relationships with any of the foregoing parties or result in any other
detrimental effect on the Company, then the award of Restricted Stock granted
hereunder shall automatically terminate and be forfeited effective on the date
on which the Award Recipient engages in such activity and (i) all shares of
Common Stock acquired by the Award Recipient pursuant to this Agreement (or
other securities into which such shares have been converted or exchanged) shall
be returned to the Company or, if no longer held by the Award Recipient, the
Award Recipient shall pay to the Company, without interest, all cash, securities
or other assets received by the Award Recipient upon the sale or transfer of
such stock or securities, and (ii) all unvested shares of Restricted Stock and
contingent rights to receive Additional Shares  shall be forfeited.
 
4.2           If the Award Recipient owes any amount to the Company under
Section 4.1 above, the Award Recipient acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct such amount from any amounts
the Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay).  Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.
 
4.3           The Award Recipient may be released from the Award Recipient’s
obligations under Sections 4.1 and 4.2 above only if the Committee determines in
its sole discretion that such action is in the best interests of the Company.
 
5.
STOCK CERTIFICATES
 
No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms hereof.  Instead,
ownership of the Restricted Stock shall be evidenced by a book entry with the
applicable restrictions reflected.  Upon the lapse of restrictions on shares of
Restricted Stock, CenturyLink shall issue the vested shares of Restricted Stock
(either through book entry issuances or delivery of a stock certificate) in the
name of the Award Recipient or his or her nominee, subject to the other terms
and conditions hereof, including those governing any withholdings of shares
under Section 6 below.  Upon receipt of any such vested shares, the Award
Recipient is free to hold or dispose of such shares, subject to (i) applicable
securities laws, (ii) CenturyLink’s insider trading policy, and (iii)
CenturyLink’s stock ownership guidelines then in effect.
 
6.
WITHHOLDING TAXES
 


At the time that all or any portion of the Restricted Stock vests, the Award
Recipient must deliver to CenturyLink the amount of income tax withholding
required by law.  Unless otherwise directed in writing by CenturyLink, the Award
Recipient hereby agrees to fully satisfy this tax withholding obligation by
requesting CenturyLink to withhold from the shares the Award Recipient otherwise
would receive hereunder shares of Common Stock having a value equal to the
minimum amount required to be withheld (as determined under the Plan); provided,
however, that to prevent the issuance of fractional shares and the
under-withholding of taxes, the Award Recipient agrees that the number of shares
withheld shall be rounded up to the next whole number of shares.
 
7.
ADDITIONAL CONDITIONS
 
Anything in this Agreement to the contrary notwithstanding, if, at any time
prior to the vesting of the Restricted Stock in accordance with Section 1 or 2
hereof, CenturyLink further determines, in its sole discretion, that the
listing, registration or qualification (or any updating of any such document) of
the shares of Common Stock issuable pursuant hereto is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to CenturyLink.  CenturyLink agrees to use
commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.
 
8.
NO CONTRACT OF EMPLOYMENT INTENDED
 
Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.
 
9.
BINDING EFFECT
 
Upon being duly executed and delivered by CenturyLink and the Award Recipient,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, legal
representatives and successors.  Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.
 
10.
INCONSISTENT PROVISIONS
 
The shares of Restricted Stock granted hereby are subject to the terms,
conditions, restrictions and other provisions of the Plan as fully as if all
such provisions were set forth in their entirety in this Agreement.  If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control, except with regard to this Agreement’s (i) grant of
discretionary authority to the Committee under Section 2.2(b) and (ii)
limitations on the Committee’s discretion provided in the last sentence of
Section 2.6.  The Award Recipient acknowledges receipt from CenturyLink of a
copy of the Plan and a prospectus summarizing the Plan and further acknowledges
that the Award Recipient was advised to review such materials prior to entering
into this Agreement.  The Award Recipient waives the right to claim that the
provisions of the Plan are not binding upon the Award Recipient and the Award
Recipient’s heirs, executors, administrators, legal representatives and
successors.
 
11.
ATTORNEYS’ FEES AND EXPENSES
 
Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision hereof, including, but not limited to,
the institution of any action or proceeding in court to enforce any provision
hereof, to enjoin a breach of any provision of this Agreement, to obtain
specific performance of any provision of this Agreement, to obtain monetary or
liquidated damages for failure to perform any provision of this Agreement, or
for a declaration of such parties’ rights or obligations hereunder, or for any
other judicial remedy, then the prevailing party shall be entitled to be
reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, attorneys’ fees (including costs of appeal).
 
12.
GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.
 
13.
SEVERABILITY
 
If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and CenturyLink
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by
law.  Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
 
14.
ENTIRE AGREEMENT; MODIFICATION
 
The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein.  This Agreement may not,
without the Award Recipient’s consent, be amended or modified so as to
materially adversely affect the Award Recipient’s rights under this Agreement,
except (i) as provided in the Plan, as it may be amended from time to time in
the manner provided therein, or (ii) by a written document signed by each of the
parties hereto.  Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.
 
 

 
CenturyTel, Inc.
         
[Signature blocks intentionally omitted]